Citation Nr: 1646993	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, bipolar disorder, and depression.

2.  Entitlement to service connection for a peptic ulcer disease.

3.  Entitlement to service connection for peri-rectal ulcerations.

4.  Entitlement to service connection for degenerative arthritis.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Appellant served in the Florida Army National Guard from December 1982 to June 1998, and had a period of active duty for training from May 1983 to August 1983 and from December 1991 to April 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision. 

In July 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  In June 2015, a Travel Board hearing was held before the undersigned. Transcripts of these hearings are associated with the Appellant's claims file. 

As an initial matter, the Board notes the Appellant had also initiated an appeal of the denials of service connection for residuals of a bone tumor of right leg and ankle, hypothyroidism, and macroanemia.  See January 2010 notice of disagreement; February 2011 statement of the case.  However, in the Appellant's April 2011 VA Form 9, substantive appeal, she limited her appeal to the issues identified on the cover page.

The matter was remanded in September 2015 in order to determine whether the Appellant had any Federal active military service apart from her active duty for training period from May 1983 to August 1983 as well as to obtain records from the Social Security Administration (SSA).  The RO issued a Supplemental Statement of the Case (SSOC) in January 2016 and the issues have been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, bipolar disorder, and depression was not incurred in or aggravated in service.

2.  The most probative evidence of record shows that the Veteran's peptic ulcer disease was not incurred in or aggravated in service.

3.  The most probative evidence of record shows that the Veteran's peri-rectal ulcerations were not incurred in or aggravated in service.

4.  The most probative evidence of record shows that the Veteran's degenerative arthritis was not incurred in or aggravated in service.

5.  The most probative evidence of record shows that the Veteran's low back disability was not incurred in or aggravated in service.

6.  The most probative evidence of record shows that the Veteran's bilateral hearing loss was not incurred in or aggravated in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, bipolar disorder, and depression have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  

2.  The criteria for establishing service connection for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  

3.  The criteria for establishing service connection for peri-rectal ulcerations have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  

4.  The criteria for establishing service connection for degenerative arthritis have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  

5.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  

6.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Appellant in the development of her claims. This duty includes assisting the Appellant in the procurement of service treatment records and pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the RO substantially complied with prior remand instructions.  The previous Board remand required that the RO/AMC obtain the Appellant's full service treatment and service personnel records as well as any information about any federal service the Appellant had completed.  The requests were made, and a response was received National Personnel Records Center (NPRC) in November 2015, from the Defense Finance Accounting Service (DFAS) in December 2015, and from the Records Management Center in January 2016. The remand also directed the RO/AMC to obtain and associate with the record any records from the Social Security Administration (SSA).  Those records were requested and added to the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board notes that the Appellant was not provided with a VA examination addressing her claims; however, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of examinations addressing these specific matters on appeal is not prejudicial to the Appellant's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim. 

Specifically, the Board finds that the Appellant has not met all four elements set forth in McLendon, with regard to her claims of entitlement to service connection for an acquired psychiatric disorder, a peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, or bilateral hearing loss.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating her current an acquired psychiatric disorder, a peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, and bilateral hearing loss to either of her periods of ACDUTRA.  The second and third elements of the McLendon test have not been met with regard to the Appellant's contention that her claimed conditions are related to her periods of ACDUTRA.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claims on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Appellant seeks service connection for an acquired psychiatric disorder, a peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, and bilateral hearing loss on the basis that she developed the conditions due to her active duty for training during her Florida National Guard service.  Specifically, in her July 2008 VA Form 21-526, she reported that her degenerative arthritis, low back disability, and bilateral hearing loss had their onset in October 1996.  In her April 2011 VA Form 9, substantive appeal, she stated that her anxiety disorder and peptic ulcer disease were diagnosed in June 1996, and that her peri-rectal ulcerations were diagnosed in August 1995.  She also testified at the June 2015 travel Board hearing that she suffered from PTSD as a result of the discrimination she received in the workplace starting in 1992 until the time she separated from the Florida Army National Guard.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101; 38 C.F.R. § 3.1 (d).  The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101 (24); 38 C.F.R. § 3.6 (a).

In Allen v. Nicholson, 21 Vet. App. 54 (2007), the U.S. Court of Appeals for Veterans Claims (Court) noted that the Army National Guard is only a reserve component "while in the service of the United States."  10 U.S.C.A. § 10106. Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Department of Defense, 496 U.S. 334 (1990) ("[National Guard members] now must keep three hats in their closets--a civilian hat, a state militia hat, and an army hat--only one of which is worn at any particular time."). In Perpich, the United States Supreme Court discussed the dual scheme of the state and federal National Guard systems:

Since 1933 all persons who have enlisted in a state National Guard unit have simultaneously enlisted in the National Guard of the United States. In the latter capacity they become a part of the Enlisted Reserve Corps of the Army, but unless and until ordered to active duty in the Army, they retain their status as members of a separate state Guard unit.  Id. at 345.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) interpreted Perpich to stand for the proposition that "members of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6 (c)(3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C. §§ 316 , 502, 503, 504, or 505. 38 C.F.R. § 3.6 (c)(3).  However, for that full-time duty to be considered "Federal active duty for training," it must be ordered by the Secretary of respective service department (here, the Army).  See 32 U.S.C. §§ 316, 502, 503, 504, 505.

In this case, the Appellant did not service on active duty.  Instead, the entirety of her service consisted of two periods of ACDUTRA service from May 1983 to August 1983 and from December 1991 to April 1992.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101 (24), 106.  Thus, in order to establish service connection based upon these periods of time, it must be shown that the Appellant incurred or aggravated an injury or disease while she was on active duty for training.

In this regard, the Board notes that the Appellant has asserted that her conditions occurred at other points during her service in the Florida Army National Guard. However, as noted above, the RO/AMC sought records to determine this, and the records do not show (apart from the active duty for training period served from May 1983 to August 1983 and from December 1991 to April 1992) that she and/or her National Guard unit were ever called into Federal service.  

Turning to the Appellant's conentions, service treatment records do not contain any pertinent complaints of or treatment for a psychiatric disorder, peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, or bilateral hearing loss during either period of ACDUTRA.  

Reports of medical examination in November 1987 and May 1989 revealed no abnormalities on clinical evaluation.  In December 1991, the Appellant reported that she tripped while running.  She was treated for pain in her left leg.  No fracture or dislocation was seen on x-ray.  In March 1991, a permanent profile was issued; it was noted to be a physical category B profile, there was no medical condition and no assignment limitations.  

In February 1993, the Appellant reported in a report of medical history that she was in excellent health.  A report of medical examination indicated that the clinical evaluation was normal in all systems.  In June 1996, the Appellant complained of stomach trouble and nerve problems.  In June 1996, it was noted that the Appellant had a history of ulcers and rectal fistula.  Also in June 1996, the Appellant complained of pain and weakness because of an aggravated ulcer.  During a counseling session in June 1996, the Appellant became upset and agitated, and the Appellant was seen for anxiety, insomnia, hysteria, and failure to cope.      

Private treatment records from September 1996 show that the Appellant was treated for gastrointestinal issues.  In November 1996, the Appellant's service treatment records show that it was determined that the Appellant's anxiety and possible peptic ulcer disease were not the proximate result of military training.  The headquarters finding was that the conditions were "not in line of duty".  Other records dated from 1997 show that she had been treated for anxiety.  The Appellant was treated for depression in December 2001 and November 2002.  Private records from September 2010 and December 2010 show that the Appellant was treated for low back pain after an injury she sustained from a fall.  

At her June 2015 hearing, the Appellant reported that her stressor for her psychiatric disorder was discrimination that she had experienced while in the civil service in 1992.  She also testified that that she believed her gastric peptic ulcer, reflux, and hiatal hernia was related to her anxiety.  She reported that her peri-rectal ulceration occurred while she was in the civil service.  She testified that her arthritis affects her shoulders and her knees.  She further testified that her back condition began during drill.  Finally, she reported that her hearing loss was due to her exposure to loud noises; she stated that she did not think she was given any hearing tests except at entrance.  

The Board has considered the lay statements from the Appellant regarding the onset of her claimed disorders.  The Appellant is competent to provide evidence of which they experience and observe, including symptomatology and medical history. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Board recognizes that the Appellant is a trained nurse and that she has provided testimony in support of her assertions.  However, the Board does not find the Appellant's statements and testimony to be as probative as the medical evidence of record, which does not document pertinent complaints or treatment for the disorders on appeal during her periods of ACDUTRA. As such, the Board assigns no probative weight to the Appellant's assertions that her acquired psychiatric disorder, a peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, and bilateral hearing loss are related to her periods of ACDUTRA.  

There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence that the Appellant incurred an injury or disease related to any of her claimed disabilities during either of her periods of ACDUTRA.  For these reasons, service connection is not warranted.

Further, service connection on a presumptive basis is also not warranted for periods of ACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Accordingly, in the instant case, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137 (West 2014) and 38 C.F.R. § 3.309 (2016) do not apply to the Appellant's claims.

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for an acquired psychiatric disorder, a peptic ulcer disease, peri-rectal ulcerations, degenerative arthritis, a low back disability, and bilateral hearing loss.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied. 

Service connection for a peptic ulcer disease is denied. 

Service connection for peri-rectal ulcerations is denied. 

Service connection for degenerative arthritis is denied. 

Service connection for a low back disability is denied. 

Service connection for bilateral hearing loss is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


